Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 26 and 36 are objected to because of the following informalities:
	Claims 26 and 36, Line 3 respectively, change “one o more” to – one or more--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-21 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. Pub. No. 2017/0148276 to Russell.

In Reference to Claims 21, 27, 31, and 37 
Russell discloses a system and method, comprising:
a processor, a memory, and programming ([0010, 0106, see also Figs. 1 and 2);
identifying, by a server including one or more processors (Fig. 1), for a user profile of a user (Fig. 2 database 14 User Profile Accounts), a plurality of wagers placed by the user (wagering event records 44, Fig. 28 56 Ses001001 activity for Adam), each wager of the plurality of wagers identifying at least one team, a wager type and a wager amount (Fig. 28 Ses001001 displays Wager Record ID 46 and Wager Amount 64 linking to Fig. 30 displaying for Wager020 Team01, Team02);
generating, by the server, for the user profile, a wager recommendation profile based on one or more previous wagers placed by the user (Fig. 4 booking record 202 and Fig. 28 booking record data file 54, [0010]), each wager identifying at least one team, a wager type and a wager amount (See betting lines of Fig. 15-18 received by wager selection module 32 [0047], Figs. 28 and 30), the wager recommendation profile used by the server to select wager recommendations to provide to user devices (selection screens of Figs. 15-18 based on the wagering event records [0061] constructed as a booking record),
determining, by the server, using the wager recommendation profile of the user, a plurality of candidate wager recommendations relating to a plurality of sporting events that have not yet ended (Figs. 15-18 displaying recommended line bets of live sporting events, [0010]), each of the plurality of candidate wager recommendations identifying at least one team participating in at least one sporting event of the plurality of sporting events and having a wager type that matches the wager type of at least one previous wager placed by the user (Figs. 15-18, each wagering event record populates a wagering screen and list of wagering event selectors.  Each selector indicates a wagering event associated with a wagering event record which includes a betting line.  The user selects a betting line including a bet amount [0010]);
determining, by the server, for each candidate wager recommendation, a wager recommendation match score indicating a level of relevance between the candidate wager recommendation and the wager recommendation profile of the user (match [0053] and relevancy score [0054]); and
providing, by the server, to a device associated with the user, a content item identifying a selected candidate wager recommendation of the plurality of candidate wager recommendations based on the match score between the selected candidate wager recommendation and the wager recommendation profile of the user (Figs. 15-20), the content item including an actionable object (user selects a betting line [0010, 0023, 0035]), which when selected on the device, causes the device to generate a request for a wager identifying the at least one team and the wager type included in the selected candidate wager recommendation (receiving a request to place a wager [0047]).

In Reference to Claims 22 and 32
Russell discloses updating the betting line information [0048] after being modified by prior user activity [0068].

In Reference to Claims 23 and 33 
Russell discloses that relevancy scores are assigned to a betting line which includes wager types, wager amount, and teams [0054].  Each relevancy score indicating a likelihood the user is to select the respective team, wager type or wager amount [0054]; and
ranking, by the server in the recommendation profile, the plurality of teams, the plurality of wager types and the plurality of wager amount based on the assigned scores (generate a ranked list of betting lines based on the corresponding relevancy score [0054]).

In Reference to Claims 24 and 34 
Russell discloses installing an application program [0007-0009, 0021, 0058] presenting a touchscreen to receive user selections of betting line and wager amount ([0058, 0060]) generating a signal to place the selected candidate wager recommendation ([0010, 0051]).



In Reference to Claims 26 and 36 
Russell’s user account module 30 (Fig. 2) selects the attributes from the user profile accounts of database 14 (Fig. 2), and generates the betting lines of Fig. 15-20.

In Reference to Claims 28 and 38 
Russell discloses  two or more wager recommendations (betting lines of Figs. 15-20) wherein the matching relevancy scores are greater than a predefined relevancy score ([0054]).

In Reference to Claims 29 and 39 
Examiner construes the position within a display as a displayed ranking.  Russell discloses ranking the candidate betting lines of Figs. 15-20 ([0054]).

In Reference to Claims 30 and 40 
Russell discloses that based on user inputs the account information is updated/modified ([0048, 0068], see also modifies the unique booing record [0009, 0050]).  This will affect the attributes matching the requested betting line [0010].

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of U.S. Pat. No. 7,441,203 to Othmer.
Russell discloses a wager recommendation match score between the candidate wager recommendation and the wager recommendation profile of the user.  Yet, Russel is silent on use of a weighted aggregation of each betting line.
Othmer teaches of a content manger 214 of a ticker wherein the content includes the latest scores of a sports game (Col. 10, LL. 5-7) and determines relevance scores by applying weights on the content attributes.  Othmer provides example weights of 100 for proximity, 80 for user preferences, and 50 for advertising fees which are aggregated to calculate the relevancy score (Col. 15, LL. 50-55).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
One of skill in the art would be aware of the teachings of Othmar to amplify the relevancy score of Russell.  The courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2992.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/            Primary Examiner, Art Unit 3715